Citation Nr: 0616534	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-24 532A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinea versicolor.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted the veteran's claim for service connection for 
tinea versicolor and assigned an initial 10 percent rating.  
He appealed seeking a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

The veteran also perfected an appeal from the December 1998 
RO decision denying claims for service connection for 
headaches, chronic fatigue syndrome, memory loss, post-
traumatic stress disorder (PTSD), and a dental condition.  
But in September 2003, he withdrew these additional claims 
from appellate consideration (see VA Form 21-4138).  So they 
are no longer before the Board.  See 38 C.F.R. § 20.204(c) 
(2005).

FINDING OF FACT

The veteran's tinea versicolor manifests with occasional 
recurrent hyper and hypo-pigmented, itchy spots on his upper 
torso and arms, and is treated with antifungal medication and 
selenium sulfide shampoo. 

CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for tinea versicolor.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes (DCs) 7800-7806, 7813 (2005); 38 
C.F.R. § 4.118, DCs 7806, 7813 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
September 2003.  The letter apprised him of the type of 
evidence needed to support his claim that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the September 2003 VCAA letter, the RO provided the 
veteran with notice of the evidence needed to support his 
claim for a higher initial rating that was not on record at 
the time the letter was issued (including examples of the 
types of medical and lay evidence that could be provided), 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  Although the 
letter did not notify him that a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the November 2000 statement of the case 
(SOC) and December 2004 supplemental SOC (SSOC).  The 
December 2004 SSOC also provided him with notice of the 
changes in the criteria used for rating skin conditions, 
which took effect in August 2002.  So the November 2000 SOC, 
December 2004 SSOC, along with the September 2003 letter, 
also satisfied the VCAA notice requirements as expressed by 
the Court in Dingess.  Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 2006 WL 519755, at *13.  But in this particular case 
at hand the VCAA was enacted after the RO's initial 
adjudication of the veteran's claim in December 1998.  So 
obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claim.  In situations such 
as this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, because the VCAA did not exist when the RO 
initially considered the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also, Dingess, 2006 WL 519755, at 
*17.  

Here, the November 2000 SOC, September 2003 VCAA notice, and 
December 2004 SSOC provided the veteran with ample 
opportunity to respond before the November 2005 SSOC, wherein 
the RO readjudicated his claim based on the additional 
evidence that had been obtained since the initial rating 
decision in question, SOC, and any prior SSOCs.  He did not 
respond to the September 2003 VCAA notice and has not 
otherwise indicated he has any additional relevant evidence 
to submit or which needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment records (VAOPTs).  A VA examination also was 
scheduled and conducted in April 2001.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As well, additional VA 
examinations were scheduled in September 2003 and June 2005, 
but he failed to report and has not provided good cause for 
his absence.  See 38 C.F.R. § 3.655(b).  Furthermore, his 
VAOPT records indicate he failed to appear for dermatology 
appointments in April 2004, May 2004, and November 2005.  In 
the May 2006 Appellant's Brief, his representative argues 
that he should be afforded a third chance to appear at a VA 
examination.  The Board disagrees.  He has been given two 
additional chances to appear at a VA examination and has 
offered no reason for his failure in this regard.  In 
addition, he declined his opportunity for a hearing to 
provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.  See Fenderson, 12 Vet. App. at 125-26.

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2005)).  Under the 
old rating criteria, the veteran's tinea versicolor is 
evaluated under DC 7813 for dermatophytosis - which, in 
turn, is rated as eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  See 38 C.F.R. § 4.118, DC 7813 (2002).  
Under the old version of DC 7806, eczema:

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant ..................50

With exudation or itching constant, extensive 
lesions, or marked 
disfigurement....................................
..............................................30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area..................................................10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small 
area.........................................0



Under the new version of DC 7813, dermatophytosis can be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  
See 38 C.F.R. § 4.118, DC 7813 (2005).  The pertinent revised 
criteria for dermatitis or eczema are:

DC 7806  Dermatitis or eczema

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month 
period.........................................60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period..........30

At least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month 
period......................................10

Less than 5 percent of the entire body or less 
than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more 
than topical therapy required during the past 12- 
month 
period............................................
..................................................
....0

Or rate as disfigurement of the head, face or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 
or 7805) depending upon the predominant 
disability.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for the skin may be applied.  
Conversely, from August 30, 2002 onward, the revised rating 
criteria for the skin also may be applied, but only if they 
are more beneficial to the veteran.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, the RO scheduled the veteran for VA 
examinations to assess the severity of his tinea versicolor 
under the new rating criteria for the skin.  
These examinations were scheduled in September 2003 and June 
2005, but he failed to report and has not provided good cause 
for his absence.  Under 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination that was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

A June 1994 VAOPT record indicates the veteran complained of 
a 3-year history of a recurrent rash.  On objective clinical 
examination, he had hyperpigmented skin over his upper torso, 
treated with Nizoral capsules (an oral antifungal 
medication).  A February 1996 VAOPT record indicates he had 
spots on his back, upper chest, and arms, treated with 
selenium sulfide shampoo.  

The report of the April 2001 VA examination indicates the 
veteran's primary symptoms were hypopigmentation of the skin 
and pruritis (i.e., itching) when the condition was active.  
On objective examination, he had innumerable hypopigmented 
macules (i.e., spots) over the upper and middle back, 
both shoulders, the upper chest and the upper mid arms.  
Minimal scaling was present in the sharply bordered 
hypopigmented lesions.

A December 2001 VAOPT record indicates the veteran had a rash 
described as dark, non-raised dry, no vesicles of the back, 
neck and shoulders.  He was scheduled for two dermatology 
appointments in June 2002, but failed to appear.  A June 2003 
VAOPT record indicates hypo and hyperpigmented spots on his 
torso with fine scaling.  The note also indicates the spots 
were itchy.  He was treated with Econzale cream (a topical 
antifungal medication) and selenium shampoo.  An April 2004 
VAOPT record indicates he walked in complaining of 
intermittent itchy skin with whitish patches on his chest and 
back.  He was given a refill for his prescription and 
scheduled for a dermatology consultation.  He failed to 
report to the scheduled appointment in April 2004, and then 
failed to report to the rescheduled appointment in May 2004.  
An October 2005 VAOPT record indicates he walked in 
requesting another dermatology appointment.  An appointment 
was scheduled in November 2005, but he again failed to report 
to it.

In sum, the evidence of record indicates the veteran's tinea 
versicolor recurs sporadically - approximately once per year 
with symptoms of itchy, whitish spots on his upper torso and 
arms that are treated with various forms of antifungal 
medication.  Under the old version of DC 7813, which, in 
turn, is rated under DC 7806 for eczema, a higher 30 percent 
rating is not warranted because the condition does not result 
in constant itching, extensive lesions or marked 
disfigurement.

Likewise, a 30 percent rating is not warranted under the new 
version of DC 7806 because there is no evidence that 20 to 40 
percent of his entire body or exposed areas are affected, and 
the condition does not require systemic therapy.

Under the new version of DC 7813, the veteran's tinea 
versicolor also may be rated as scars (DCs 7800-7805).  His 
skin condition does not result in disfigurement of the head, 
face, or neck, so DC 7800 does not apply.  His skin condition 
also does not result in limitation of motion or function of 
the affected part, so DCs 7801 and 7805 do not apply either.  
And DCs 7802, 7803 and 7804 do not provide for a rating 
higher than his existing 10-percent rating.  So a rating 
higher than 10 percent is also not warranted under the new 
criteria for rating skin conditions.

Moreover, the veteran has not shown that his service-
connected skin condition has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating, or necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  All his treatment and evaluation has been on an 
outpatient (as opposed to inpatient) basis, and there is no 
indication his employer has had to make concessions or 
special accommodations for his skin condition.  Consequently, 
the Board does not have to remand the case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the claim for a initial rating higher than 
10 percent for tinea versicolor must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

 


ORDER

The claim for an initial rating higher than 10 percent for 
tinea versicolor is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


